Citation Nr: 1724340	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-01 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1992 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

The Board remanded the case in November 2015 for further evidentiary development.


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's service-connected lumbar spine disability has been manifested by muscle spasms.

2.  For the entire initial rating period on appeal, the Veteran's lumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b), 4.1-4.14, 4.40, 4.45, 4.49, 4.71a, Diagnostic Code (DC) 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the general rating formula for diseases and injuries of the spine (General Rating Formula), ratings are assigned as follows: with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

* forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height (10 percent); 
* forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);
* forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine (40 percent);
* unfavorable ankylosis of the entire thoracolumbar spine (50 percent);
* unfavorable ankylosis of the entire spine (100 percent). 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (IVDS) may be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (2016) (combined ratings table).

The IVDS Formula provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Upon review of all the evidence of record, both lay and medical, the Board finds that a 20 percent rating is warranted for the lumbar spine disability for the entire rating period on appeal.

The evidence includes an April 2011 examination.  During the evaluation, the Veteran reported that he had limitation in walking because of his back disability, but denied any falls.  Symptoms were noted to include stiffness, fatigue, and spasms.  He denied numbness, weakness, or bowel problems.  During flare-ups, he reported experiencing pain and limitation of motion.  He denied any incapacitating episodes in the past 12 months.  

Range of motion testing showed flexion to 90 degrees with pain at 85 degrees, extension to 30 degrees with pain starting at 25 degrees, right and left lateral flexion to 30 degrees with pain at 28 degrees and 26 degrees, and right and left rotation to 30 degrees with no pain.  The combined range of motion was 224 degrees.  After repetitive use testing, there was no additional degree of limitation.  Further, the examiner noted that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  A neurological examination revealed no sensory deficits from L1 to L5.  

Pursuant to the Board's November 2015 remand, the Veteran was afforded another examination in January 2016.  During the evaluation, he described his back pain, on average, as a 7 out of 10 (with 10 being the most severe).  During flare-ups, the pain increased to a 10.  He reported limited ability in bending and lifting.  It was noted that his back disability did not affect his daily function, but during a flare-up, he was limited in prolonged walking and standing.  He denied radiating pain to the lower extremities.  

Range of motion testing showed flexion to 80 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left rotation to 30 degrees.  The Veteran's combined range of motion was 200 degrees.  Pain was noted on examination, but it did not result in functional loss.  There was no evidence of pain with weight bearing.  After repetitive use testing, there was no additional degree of limitation.  The examiner also indicated that the Veteran did not have guarding or muscle spasm of the spine.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  There was also no IVDS.  

VA treatment records beginning in November 2011 show that the Veteran has been prescribed a medication used to help relieve pain and stiffness in muscles caused by strains, sprains, or other injury.  In the most recent February 2013 VA medication list report, it was noted that he was prescribed one tablet of medication at bedtime as needed for "muscle spasm."  

Based on the record above, the evidence is at least in equipoise as to whether a 20 percent rating is warranted for the lumbar spine disability for the period on appeal.  As noted above, the Veteran indicated that he had muscle spasms during the April 2011 examination.  He has also been prescribed medication for muscle spasms throughout the rating period on appeal.  Although the VA examiners found no objective evidence of muscle spasms during the physical examination, it is reasonable to conclude that he experiences spasms.  He is also competent to report symptoms such as pain and muscle spasms and his statements establish that he experienced these symptoms during the period on appeal.  

For these reasons, and in consideration of the Veteran's symptoms during flare-ups (to include pain and muscle spasms) and his continued treatment for muscle spasms by VA, reasonable doubt in resolved in his favor and a 20 percent rating is warranted under the General Rating Formula for the entire initial rating period on appeal.  

The Board further finds that, for the entire rating period on appeal, a rating in excess of 20 percent is not warranted.  Specifically, the Veteran's lumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine as contemplated by a 40 percent rating under 38 C.F.R. § 4.71a.  During the VA examinations discussed above, the thoracolumbar spine was limited to, at worst, 80 degrees in flexion.  

The Board acknowledges that the Veteran has chronic back pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  The Board has considered his functional loss due to pain or due to weakness, fatigability, lack of endurance, or pain on movement of the lumbar spine under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995). Nevertheless, higher compensation is not warranted under these provisions because the evidence of additional functional loss due to pain, weakness, fatigue, or incoordination does not show limited motion or function to such a degree so as to warrant a rating in excess of 20 percent for the entire increased rating period on appeal.

Moreover, he has not been shown residuals of a fracture of the vertebra (DC 5235), sacroiliac injury and weakness (DC 5236), spondylolisthesis or segmental instability (DC 5239), ankylosing spondylitis (DC 5240), or spinal fusion (DC 5241).  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in this case.  Further, he has not been found to have IVDS and he has denied having incapacitating episodes as a result of his lumbar spine disability.  As such, a higher rating under the formula for rating IVDS is not warranted. 

For these reasons, a 20 percent rating, but no more, for muscle spasms of the lumbar spine is warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  

Further, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 
*8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Moreover, an inferred claim for a total disability rating based on individual unemployability (TDIU) has not been raised by the Veteran or the evidence of record.  The record indicates that the Veteran is gainfully employed.  See January 2016 VA examination.  Therefore, the issue of entitlement to a TDIU has not been reasonably raised by the record or by the Veteran at this time. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Veteran's claim arises from his disagreement with the initial evaluation assigned after the grant of service connection.  The courts have held that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Veteran's service treatment records, VA treatment records, and his statements have been associated with the claims file.  Further, he was afforded VA examinations in connection with his claim in April 2011 and January 2016.  38 C.F.R. § 3.159 (4) (2016). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in detail above, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully addresses the relevant rating criteria; and contain a discussion of the effects of the Veteran's disabilities on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 I(4). 

Further, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

For the entire initial rating period on appeal, a 20 percent rating, but no higher, for degenerative disc disease of the lumbar spine is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


